Exhibit 10.4

Two Harbors Investment Corp.

601 Carlson Parkway, Suite 330

Minnetonka, MN 55305

October 28, 2009

Whitebox Special Opportunities Fund, LP

c/o Whitebox Advisors, LLC

3033 Excelsior Boulevard Suite 300

Minneapolis, MN 55416

 

Re: Share Ownership Limits

Two Harbors Investment Corp. (the “Company”) has received your letter, dated as
of the date hereof (the “Representation Letter”), requesting that the Company
grant to Whitebox Special Opportunities Fund, LP Series A, (the “Holder”), a
series of Whitebox Special Opportunities Fund, LP, a Delaware series limited
partnership, an exception to the Common Stock Ownership Limit, as such term is
defined in the Articles of Amendment and Restatement (the “Charter”) of the
Company, such that the Holder may acquire 2,127,480 shares of the Common Stock
and Warrants exercisable into 466,800 shares of Common Stock (the “Whitebox
Shares”) of the Company (the “Whitebox Shares Exception”). Terms used but not
otherwise defined herein have the meanings ascribed to them in the Charter.

Based upon the Representation Letter, the Company hereby advises you that, as of
October 27, 2009, the Whitebox Share Exception has been established.

The Whitebox Share Exception is expressly conditioned on compliance by the
Holder and any direct and indirect owners of an interest in the Holder
representing 10% or more of the capital or profits of the Holder (an
“Affiliate”) with each of the following agreements and conditions (collectively,
the “Common Stock Ownership Limit Waiver Conditions”) during the period (the
“Waiver Period”) that the Holder is the direct or indirect Beneficial or
Constructive Owner of Common Shares in excess of the Common Stock Ownership
Limit:

(1) The information contained in the Representation Letter is as of the date
hereof and shall remain during the Waiver Period true, complete and correct, and
the Holder has complied with all obligations of the Holder provided in the
Representation Letter;

(2) The Holder shall provide to the Company a bring-down representation letter
within ten days after a request therefor has been made by the Company;

(3) The Holder and each Affiliate shall refrain, directly or indirectly, from
actually acquiring, purchasing or intentionally becoming the Beneficial or
Constructive Owners of any stock of the Company, including any Common Shares, in
excess of the Whitebox Share Exception;

(4) In any private disposition of any of the Holder’s or any Affiliate’s Common
Shares by the Holder or any Affiliate (including a private disposition of
ownership interests in an entity holding Common Shares), the Holder and the
Affiliates agree that they will not dispose of such shares in a transaction in
which the Holder or any Affiliate knows or has reason to believe after due
investigation that such shares will be sold to any person who, prior to, or upon
completion of, such transaction, will be or become the direct or indirect
Beneficial or Constructive Owner of more than 9.8% of the outstanding shares of
Common Stock.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the ownership by the Holder and each Affiliate of
Common Stock shall remain subject to the Ownership Limits imposed by the Charter
to the extent that such ownership results in any “individual” (within the
meaning of Section 542(a)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”)) Beneficially or Constructively Owning shares of the Company in
excess of the Common Stock Ownership Limit and Aggregate Stock Ownership Limit
or would otherwise cause the Company to fail to qualify as a real estate
investment trust under the Code.

In addition, if there is a failure to comply with any of the Common Stock
Ownership Limit Waiver Conditions during the Waiver Period, the ownership of the
Whitebox Shares by the Holder and any Affiliate shall, as of the date of such
failure, become automatically subject to the Common Stock Ownership Limit
imposed by the Charter and may result in the application of the remedies set
forth in paragraphs 7.2.1 and 7.2.2 of Article VII of the Charter with respect
to any Common Shares Beneficially Owned or Constructively Owned by the Holder or
any Affiliate in excess of the Common Stock Ownership Limit or Aggregate Stock
Ownership Limit. Nothing in this letter shall be deemed to grant any person
(including the successors and assigns of the holders of the Whitebox Shares,
other than as expressly set forth herein) permission to own securities of the
Company in excess of the Company’s otherwise applicable Common Stock Ownership
Limit or Aggregate Stock Ownership Limit.



--------------------------------------------------------------------------------

Very truly yours, Two Harbors Investment Corp. By:  

/s/ Jeff Stolt

Name:   Jeff Stolt Title:   Chief Financial Officer

Accepted and Agreed to as of the date above:

 

WHITEBOX SPECIAL OPPORTUNITIES FUND, LP By:  
WHITEBOX SPECIAL OPPORTUNITIES ADVISORS, LLC, Its GP By:  
WHITEBOX ADVISORS, LLC, Its Managing Member By:  

/s/ Jonathan Wood

Name:   Jonathan Wood Title:   Chief Operating Officer